—Order unanimously reversed on the law without costs, motion granted and complaint against defendant Blasland, Bouck & Lee, Inc. dismissed. Memorandum: Plaintiffs decedent died as a result of injuries sustained when he jumped or fell from a window that he broke after seeing smoke in the hallway at his place of employment. Blasland, Bouck & Lee, Inc. (defendant), an engineering firm, *744contracted with decedent’s employer, FMC Corporation, Per-oxygen Chemicals Division, to provide training to that corporation’s employees on safe hazardous waste operations and emergency responses as required by OSHA regulations (see, 29 CFR 1910.120). Supreme Court properly granted that part of defendant’s motion seeking summary judgment dismissing the 11th cause of action. That cause of action is directed at manufacturers of various products that plaintiff alleges are unsafe for the use for which they were intended. We reject plaintiffs contention that defendant’s training constituted such a product.
The court erred, however, in denying that part of defendant’s motion seeking summary judgment dismissing the sixth cause of action, alleging negligence. Defendant established as a matter of law that it had no responsibility for any deficiencies in the employer’s emergency evacuation plan included by defendant in the reference manual that it distributed to decedent as part of the training (see, Zuckerman v City of New York, 49 NY2d 557, 562). Furthermore, defendant established that decedent was aware of the only means of egress from his office; therefore, any omission of that route from the evacuation plan was not a proximate cause of decedent’s death (see, Derdiarian v Felix Contr. Corp., 51 NY2d 308, 315, rearg denied 52 NY2d 784). (Appeals from Order of Supreme Court, Erie County, Sedita, Jr., J. — Summary Judgment.) Present — Lawton, J. P., Hayes, Wisner, Hurlbutt and Scudder, JJ.